EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ashley I. Pezzner on February 17, 2022.

The application has been amended as follows:
Claims 32,37,38 and 41 have been cancelled without prejudice to their further prosecution in a continuation application.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1,11,12 and 16-18 are allowable over the closest prior art of record, over Guthrie (US 6,551,362) as evidenced by Ayyangar (Action of Sodium Dithionite on Some Cationic Dyes, Indian Journal of Chemistry, Vol. 20B, September 1981, pp. 763-766) and Pubchem (Basic Blue 41) and Basacryl Red GL document, as the prior art do not teach or fairly suggest the unexpectedly superior lightfastness of the selection of the claimed combination of dyes at the claimed concentrations as demonstrated in applicant’s Declaration under 1.132 filed 10/27/2021. Claims 29,30,33-36,39,40 and 42 are allowable because the prior art does not teach or fairly suggest using the dyes (IIc-1,2,3) in the compositions or methods. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMINA S KHAN/Primary Examiner, Art Unit 1761